Citation Nr: 0313038	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought.  

This case was before the Board in July 2000.  At that time, 
the Board denied the veteran's claim, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  While this case was pending 
before the Court, the Veterans Claims Assistance Act of 2000, 
infra, was enacted.  Since the veteran's claim was not 
considered in the context of the new legislation, the Board's 
July 2000 decision was vacated and remanded for 
reconsideration of the veteran's claim taking the new law 
into account.  

The case was again before the Board in July 2002, at which 
time it was remanded to afford the veteran another hearing.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy. 

2.  The veteran has been diagnosed with PTSD as related to 
his combat experience.




CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Consequently, the VA is obligated to assist a claimant in the 
development of his/her claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  In addition to eliminating the well-groundedness 
requirement, the statute also amplified and defined the duty 
to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case, it appears as if the duty to assist has 
been satisfied to the extent necessary to favorably 
adjudicate this claim.  The appellant has been provided with 
a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record over the years.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, a remand to the RO for 
compliance with the new duty to assist requirements is not 
necessary, and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  This is especially true in the present case where 
the benefit sought on appeal is being granted.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran contends that he has PTSD as a result of his 
combat service in Vietnam.  The Board observes that a copy of 
the veteran's service personnel record confirm that he was 
awarded a Combat Infantryman's Badge, which is reflective 
that he had combat service.   

Governing regulations in effect prior to March 7, 1997, 
provided that service connection for PTSD require medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge (CIB), or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  In light of the 
fact that the veteran was awarded a Combat Infantryman's 
Badge, the Board concludes that the veteran was engaged in 
combat with the enemy.  Considering further that the veteran 
has advanced a history in an examination setting and during 
his personal appearances that is consistent with the 
circumstances, conditions and hardships of combat service, 
the occurrence of the claimed in-service stressor is 
satisfied. 

The Board additionally observes that when the Board 
previously rendered an adverse determination as to 
entitlement to service connection for PTSD in July 2000, a 
panel of VA psychiatrists in June 1999 had rather 
unequivocally determined that a current medical diagnosis of 
PTSD was then entirely inappropriate.  Notwithstanding, more 
current VA clinical findings from a different VA 
psychiatrist, notably those dated in January 2001 and August 
2002, support the diagnosis of PTSD etiologically related to 
the veteran's combat experience in Vietnam.  The more recent 
findings are considered more probative.  Under the 
circumstances, the Board concludes that entitlement to 
service connection for PTSD is warranted.




ORDER

Entitlement to service connection for PTSD is granted. 



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

